Title: To George Washington from Major General William Heath, 1 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Sept. 1st 1778
          
          The Last Evening I received the Honor of yours of the 28th ulto.
          your Excellency may be Assured of my utmost attention & Exertions as far as in
            my power to paliate and vindicate the Conduct of the Count DEstaing in leaving Rhode
            Island His Ships are now Formed in Line of Battle in Nantasket Road, at the Entrance of
            which on Hull and Long Island Batteries are Erecting which will afford a Cross Fire and
            I think Effectually prevent even a Superior Fleet Entering.
          I shall procure the Colours for Genl Pattersons Brigade If Possible wish to be in
            formed as the Letter does not, what device is to be put on the Colours or whether they
            are to be plain.
          It will be needless for me to mention any Intelligence from Rhode Island—as you will
            have it more direct from Major Genl Sullivan. I have the Honor to be with the greatest
            respect your Excellencys most Obt Servt
          
            W. Heath
          
        